Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00710-CV

               IN THE INTEREST OF G.A.M., M.A.S.B. & G.E.E., Children

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02590
                        Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellants in relation to this
appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED February 12, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice